      CASE 0:19-cv-01048-ECT-BRT Document 9 Filed 05/10/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Strio Consulting, Inc.,                               Civil No. 0:19-cv-01048 ECT/BRT

                      Plaintiff,

v.                                                  RULE 7.1 – CORPORATE
                                                   DISCLOSURE STATEMENT
Rocket Power, Inc.,

                      Defendant.


      Plaintiff Strio Consulting, Inc., makes the following disclosures pursuant to
Federal Rule of Civil Procedure 7.1:

       1.     Does Strio Consulting, Inc. have a parent corporation?

               Yes                              No

              The parent corporation is C2 Holdings, LLC.

       2.     Is 10% or more of the stock of Strio Consulting, Inc. owned by a publicly
held corporation?

               Yes                              No

                                         FAFINSKI MARK & JOHNSON, P.A.


Dated: May 10, 2019                      By:    s/ Tyler P. Brimmer
                                               Tyler P. Brimmer (#0392700)
                                               Christopher R. Sall (#0395633)
                                         Flagship Corporate Center
                                         775 Prairie Center Drive, Suite 400
                                         Eden Prairie, MN 55344
                                         Telephone: 952.995.9500
                                         Facsimile: 952.995.9577
                                         tyler.brimmer@fmjlaw.com
                                         christopher.sall@fmjlaw.com

                                         Attorneys for Plaintiff
